     Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 1 of 15




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


Minerva Sánchez-Rosa, et al.,
     Plaintiffs,
            vs.
                                              CIVIL NO: 18-1558 (RAM)
Municipality of San Juan, et al.
      Defendants.



                            OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending before the Court are Plaintiffs’ Motion to Toll the

Statute of Limitations for Class Members who have not Opted in to

the Class (Docket No. 122) and Motion in Compliance (Docket No.

202). In their Motion in Compliance, Plaintiffs renewed their

request for class certification. (Docket No. 202). Thus, the Court

incorporates the arguments raised in Plaintiffs’ Memorandum in

Support of Motion to Conditionally Certify a Collective Action and

Facilitate Notice Pursuant to 19 U.S.C. § 216(B) (Docket No. 22)

and their Supplement to Motion to Certify a Collective Action

Conditionally and Facilitate Notice Pursuant to 29 U.S.C. § 216(B)

(Docket No. 23), as amended by the Motion in Compliance (Docket

No. 202). For the reasons discussed herein, the Court DENIES

WITHOUT   PREJUDICE   Plaintiffs’   Motion   to   Toll   the   Statute   of

Limitations at Docket No. 122 and GRANTS IN PART and DENIES IN
     Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 2 of 15
Civil No. 18-1558 (RAM)                                                       2


PART Plaintiffs’ Motion in Compliance at Docket No. 202, hereby

conditionally certifying the class.

                     I.   FACTUAL BACKGROUND

     Plaintiffs     Minerva    Sánchez-Rosa,      Moisés      Díaz-Díaz,   and

Edgardo    Alicea-Fuentes,    (collectively      “Plaintiffs”),      are   law

enforcement officers employed by the San Juan Municipal Police

that, in the wake of Hurricanes Irma and Maria, were allegedly

required and/or allowed to work more than their scheduled time per

work week without adequate reporting nor proper compensation.

(Docket No. 1 ¶¶ 18, 23-24). On August 9, 2018, Plaintiffs,

individually and on behalf of other similarly situated employees,

filed the present Class and Collective Action Complaint against

the Municipality of San Juan, Police Commissioner José Caldero in

his official capacity, and Mayor Carmen Yulin-Cruz in her official

capacity     (collectively    “Defendants”       or   the     “Municipality”)

pursuant to the Fair Labor Standards Act (“FLSA” or the “Act”), 29

U.S.C. § 201 et seq. and Puerto Rico Wage Payment Statute, P.R.

Laws Ann. tit. 21 § 4566; R.P. Laws. Ann. tit. 29 § 171. Id. at 1-

2. Plaintiffs contend that they are entitled to unpaid back wages,

compensatory pay and liquidated damages. Id. ¶¶ 52, 55.

     Since    the   lawsuit   was   filed,   a   total   of   sixty-two    (62)

individuals have notified the Court of their consent to “opt-in”

as plaintiffs in the case. (Docket Nos. 8, 15, 16 and 62).
     Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 3 of 15
Civil No. 18-1558 (RAM)                                                  3


     Accordingly, Plaintiffs filed a Memorandum in Support of

Motion to Conditionally Certify a Collective Action and Facilitate

Notice Pursuant to 19 U.S.C. § 216(B) as well as a Supplement to

Motion to Certify a Collective Action Conditionally and Facilitate

Notice Pursuant to 29 U.S.C. § 216(B) (Docket Nos. 22 and 23).

Plaintiffs request that the Court conditionally certify the class,

approve their proposed notice, and order Defendants to produce a

data file with the names and contact information of potential opt-

in members. Id. On their part, Defendants filed an Opposition to

Plaintiffs request for conditional class certification. (Docket

No. 41). Subsequently, Plaintiffs filed a Reply as well as a Motion

Renewing Motion Asking that the Court Conditionally Certify this

Collective Action. (Docket Nos. 45 and 91).

     The   Court   ultimately     denied    Plaintiffs’    request     for

conditional class certification because of the parties’ cross

motions for summary judgment pending at the time. (Docket No. 121).

However, the Court noted that “[i]f circumstances so warrant, upon

motion by Plaintiffs, the Court will revisit the conditional

certification issue after ruling on the pending summary judgment

motions.” Id. at 1-2. Consequently, Plaintiffs filed a Motion to

Toll the Statute of Limitations for Class Members who have not

Opted in to the Class. (Docket No. 122).

     On September 30, 2020, the Court issued an Opinion and Order

denying in part and granting in part Defendants’ Motion for Summary
      Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 4 of 15
Civil No. 18-1558 (RAM)                                                                4


Judgment at Docket No. 112; denying Plaintiffs’ Motion for Partial

Summary Judgment at Docket No. 116 and denying Plaintiffs’ Motion

to   Invalidate    Releases    at    Docket     No.   190.     (Docket    No.   200).

Therein, the Court dismissed the claims of all Plaintiffs and/or

opt-ins   that    had    validly    waived    their     FLSA   claims     given      the

evidence on the record. Id.

      Given this determination, the Court ordered Plaintiffs to

inform the Court if there remained a need for a ruling on the

merits of their requests for conditional certification at Docket

22 and equitable tolling at Docket No. 122. (Docket No. 201).

Plaintiffs filed a Motion in Compliance in the affirmative. (Docket

No. 202). Plaintiffs proposed that the FLSA opt-in class should

now be defined as “members of the San Juan Municipal Police Force

who refused to sign releases in exchange for payment of overtime

for the period from September 1, 2017 to March 31, 2018 or who

signed releases with reservations as to releasing the municipality

written   on     the    releases    for   the    same    period.”        Id.    at    3.

Furthermore, Plaintiffs request that: (1) Defendants be ordered to

produce all releases they received that were unsigned or signed

with reservations and provide the mailing and e-mail addresses for

these potential class members; and (2) the Court grant a period of

one hundred twenty (120) days to notify potential opt-ins and allow

them to respond to the notice. Id. at 1-2; 4. Plaintiffs also ask

that the Court reconsider its decision to dismiss the state law
      Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 5 of 15
Civil No. 18-1558 (RAM)                                                    5


claims of the opt-ins dismissed from the FLSA case and allow for

Rule 23 class certification for another class defined as “members

of the San Juan Municipal Police Force who failed to receive half

their accumulated sick leave for 2016; all of their accumulated

sick leave for 2017; half their 2017 Christmas bonus; and pay the

fringe benefits of those officers who have resigned from the police

force after September 2017.” Id. at 2, 4. Lastly, Plaintiffs

reiterate their request for equitable tolling, asserting that they

requested conditional certification in a timely fashion after

filing their Complaint and that there has been no delay on their

behalf. Id. at 3.

                         II.    DISCUSSION

  A. Conditional Class Certification

      Pursuant to the FLSA, an employee may file a claim against an

employer on their own behalf or on behalf of “themselves and other

employees similarly situated.” 29 U.S.C. § 216(b). Given that the

Act does not define the term “similarly situated,” lower courts in

the   First   Circuit   “have   adopted   a   two   tiered   approach   when

certifying collective actions under the FLSA.” Battistini v. La

Piccola Fontana, Inc., 2016 WL 3566212, *1-2 (D.P.R. 2016).

      In the first stage, or the “notice stage,” courts analyze

“the pleadings and any affidavits to determine, under a fairly

lenient standard, whether the putative class members were subject

to a single, decision, policy, or plan that violated the law.”
     Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 6 of 15
Civil No. 18-1558 (RAM)                                                6


Perez v. Prime Steak House Rest. Corp., 959 F.Supp.2d 227, 230

(D.P.R. 2013) (quoting O'Donnell v. Robert Half Int'l, Inc., 429

F.Supp.2d 246, 249 (D. Mass. 2006)) (internal quotations omitted)

(emphasis added). “At the second stage, which takes place after

discovery, ‘a defendant may move for de-certification if the

plaintiffs are shown not to be similarly situated.’” Mejias v.

Banco Popular de Puerto Rico, 86 F. Supp.3d 84, 86 (D.P.R. 2015)

(quoting Johnson v. VCG Holding Corp., 802 F.Supp.2d 227, 234 (D.

Me. 2011)).

     The case at bar is currently at the notice stage. Thus,

Plaintiffs have the burden of proving that the putative class is

“similarly situated.” See Perez, 959 F.Supp.2d at 230. To meet

their burden, Plaintiffs “must make ‘a minimal factual showing

that (1) there is a reasonable basis for crediting the assertion

that aggrieved individuals exist; (2) those aggrieved individuals

are similarly situated to the plaintiff in relevant respects given

the claims and defenses asserted; and (3) those individuals want

to opt in to the lawsuit.’” Id. at 230-231 (quoting Johnson, 802

F.Supp.2d at 234) (emphasis added).

     “To satisfy prongs one and two courts ask whether employees

‘have similar (not identical) job duties and pay provisions ...

and are victims of a common policy or plan that violated the law.’”

Battistini, 2016 WL 3566212, *2 (quoting (quoting Prescott v.

Prudential Ins. Co., 729 F. Supp. 2d 357, 363-64 (D. Me. 2010)).
      Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 7 of 15
Civil No. 18-1558 (RAM)                                                      7


To that end, the named Plaintiffs and opt-ins allege that they are

all: (1) hourly non-exempt law enforcement officers; (2) employed

by the Municipality; (3) that provided police services to the

Municipality; and (4) were not adequately compensated for the

overtime they worked following Hurricanes Irma and María. (Docket

No. 22 at 2, 4, 8). As to the nature of their professional duties,

Plaintiffs assert that “[t]hey share similar job requirements

including    but    not   limited   to   providing    community     policing,

directing traffic, and protecting Defendants and maintain [sic]

its citizens[.]” Id. at 8. The alleged unlawful policy or plan in

the case at bar is Defendants’ failure to promptly compensate all

named Plaintiffs and opt-ins for overtime hours worked during the

period from September 2017 through March 2018 (the “Emergency

Period”). Id. at 5. Further, Plaintiffs argue that Defendants

“uniformly failed to pay Plaintiffs their 2017 holiday bonus, 2018

summer bonus, and 2017-2018 sick leave excess payments.” Id. 1 To

support     their    allegations,     Plaintiffs     provided     the   sworn

statements of various employees. (Docket Nos. 22-1; 22-2; 22-3;

22-4; 22-5; 22-6; 22-7). Plaintiffs also proffered the “Action

Plan for Emergencies and/or Natural Disasters” for various of the

Municipality’s precincts, stations and units, which detail how



1 It is an uncontested fact that the Wage and Hours Division of the Department

of Labor (“DOL”) initiated an investigation (Case 1844823) regarding Defendants
payments of overtime hours worked by San Juan municipal officers during the
Emergency Period after Hurricanes Irma and Maria. (Docket No. 200, Fact ¶ 3).
      Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 8 of 15
Civil No. 18-1558 (RAM)                                                      8


certain officers may be assigned and divided into two twelve-hour

shifts. (Docket Nos. 31-4; 31-5; 31-6; 31-7; 31-8; 31-9; 31-10;

31-11; 31-12). Lastly, concerning the third prong of the notice

stage, Plaintiffs have filed a total of sixty-two (62) “Opt-In

Consent Forms” notifying the Court of individuals seeking to be

included as named Plaintiffs in the present case.           (Docket Nos. 8,

15, 16 and 62). Considering the pleadings and evidence provided,

the Court finds that Plaintiffs have made the required minimal

factual showing that the putative class is similarly situated. See

Perez, 959 F.Supp.2d at 230-231. Accordingly, Plaintiffs’ request

for conditional class certification is GRANTED as to all hourly,

non-exempt    municipal    officers   who   worked   overtime    during   the

Emergency Period, were not compensated properly, and have not

validly waived their FLSA claims. As discussed at length in the

Opinion and Order at Docket No. 200, an employee has not waived

their FLSA claims in this case if they: (1) did not sign a DOL

Form WH-58 release in Case 1844823; (2) signed such a release but

objected to the waiver of their rights in writing on the release; 2

or (3) despite signing a release, they have not been paid the

agreed amount in full.




2 Although it is possible that employees that objected did in fact waive their
rights, more discovery is needed to determine this.
      Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 9 of 15
Civil No. 18-1558 (RAM)                                                      9


  B. Proposed Notice to Opt-In Plaintiffs

      Plaintiffs have provided a proposed notice to be mailed to

similarly   situated   law   enforcement    officers      upon    the   Court’s

authorization of the same. (Docket No. 31-1). District courts “have

discretion” to facilitate notification and/or intervene in the

process when necessary to ensure that the notice is “timely,

accurate, and informative.” Battistini, 2016 WL 3566212 at *4.

(quoting Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 169-

170 (1989)).

      As Plaintiffs recognize in their Motion in Compliance, the

Court’s Opinion and Order at Docket No. 200 added specifications

to the nature of the putative class. Thus, Plaintiffs SHALL submit

a new proposed notice for Court approval within fifteen (15) days

of this Opinion and Order. The new proposed notice must strike the

named Plaintiffs whose claims have been dismissed by the Court,

i.e. Edgardo Alicea-Fuentes and Minerva Sánchez-Rosa, and define

the class pursuant to the present Opinion and Order.

       Because some Plaintiffs might not be completely fluent in

the   English   language,    Plaintiffs    SHALL   also    file    a    Spanish

translation of the proposed notice for Court approval, within the

same fifteen (15) day period.

      Upon receipt, Defendants shall be given a term to respond.
    Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 10 of 15
Civil No. 18-1558 (RAM)                                                        10


  C. Discovery of Opt-In Plaintiffs

     Plaintiffs ask that the Court “order Defendants to produce

all the releases they received that are unsigned or signed with

reservations” as well as “provide the addresses, mailing and e-

mail for these potential class members” so that notice may be

issued. (Docket No. 202 at 1-2). The Court GRANTS this request.

Therefore,     Defendants    SHALL   produce    the     requested   information

within thirty (30) days.

  D. Reconsideration of the Dismissal of State Law Claims

     The Federal Rules of Civil Procedure do not provide for

motions of reconsideration. Thus, a motion that asks the court to

modify   its   previous     determination      in   a   case   “because   of   an

allegedly erroneous legal result is brought under Fed. R. Civ. P.

59(e).” Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 7 (1st Cir.

2005). see also United States v. Pérez-Greaux, 382 F.Supp.3d 177,

178 (D.P.R. 2019). Notably, altering or amending a judgment is “an

extraordinary     remedy    which    should   be    used   sparingly.”    United

States ex rel. Ge v. Takeda Pharm. Co., 737 F.3d 116, 127 (1st

Cir. 2013) (internal quotation omitted).

     A district court may grant reconsideration only if there is

a “manifest error of law, [...] newly discovered evidence, or in

certain other narrow situations [such as a change in controlling

law].” United States v. Peña-Fernández, 394 F.Supp.3d 205, 207

(D.P.R. 2019) (quoting Biltcliffe v. CitiMortgage, Inc., 772 F.3d
    Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 11 of 15
Civil No. 18-1558 (RAM)                                                         11


925, 930 (1st Cir. 2014)). The moving party bears the burden of

proving   that    one   of    these   three    conditions     exist   to   warrant

reconsideration. See Sutherland v. Ernst & Young LLP, 847 F. Supp.

2d 528, 531 (S.D.N.Y. 2012).

     Courts will not readdress arguments presented but rejected

during the first judgment. See Rivera-Domenech v. Perez, 254 F.

Supp. 2d 232, 234 (D.P.R. 2003) (“Arguments previously considered

and rejected by the court may not be raised again by way of a Rule

59(e) motion.”) (emphasis added). See also Santa Cruz-Bacardi v.

Metro Pavia Hospital, Inc., 2019 WL 4453620, at * 2 (D.P.R. 2019)

(internal   quotation        omitted)   (emphasis    added)    (“A    motion   for

reconsideration is unavailable if said request simply brings forth

a point of disagreement between the court and the litigant.”).

     Plaintiffs have not filed a proper motion for reconsideration

under   Fed.     R.   Civ.    P.   59(e).     Instead,   in   their   Motion   in

Compliance, Plaintiffs merely stated that they “ask the Court to

reconsider its decision to dismiss the state law claims of the

opt-ins dismissed from the FLSA case, in the interest of judicial

economy.” (Docket No. 202 at 2). This cursory statement does not

meet the burden of establishing the existence of a manifest error

of law, newly discovered evidence or any other extraordinary

circumstance that would warrant relief under Rule 59(e). See Peña-

Fernández, 394 F.Supp.3d at 207. Hence, Plaintiffs’ request for

reconsideration of the dismissal of state law claims is DENIED.
    Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 12 of 15
Civil No. 18-1558 (RAM)                                                      12


  E. The Tolling of the FLSA Limitations Period

     In     collective     or    class   actions    under    the   FLSA,   the

commencement of a lawsuit does not act to toll the statute of

limitations under the FLSA for putative class members. See 29

U.S.C. § 256. “Instead, the statute of limitations continues to

run until putative class members file consent forms.” Stickle v.

SCIWestern Mkt. Support Ctr., L.P., 2008 WL 4446539, at *22 (D.

Ariz. 2008). See also McLaughlin v. Bos. Harbor Cruises, Inc.,

2006 WL 1998629, at *2 (D. Mass. 2006) (“Thus, for a named

plaintiff […] who seeks to bring a collective action, the action

is considered commenced for limitations purposes only when two

conditions have been met: a complaint has been filed specifically

naming the person as a plaintiff and the person's consent has been

filed.”).

      “The guiding principle behind the doctrine of equitable

tolling     is   that    the    law   should   be   used    to   achieve   some

approximation of justice.” Niehoff v. Maynard, 299 F.3d 41, 52

(1st Cir. 2002). Notably, equitable tolling “is not available as

a means of rescuing a party who has failed to exercise due

diligence.” Guerrero-Santana v. Gonzales, 499 F.3d 90, 94 (1st

Cir. 2007). In the context of FLSA lawsuits, the statute may be

equitably tolled in the interest of justice when situations beyond

a plaintiff’s control have required doing so. See Stickle, 2008 WL

4446539, at *22 (“Courts have applied equitable tolling in FLSA
    Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 13 of 15
Civil No. 18-1558 (RAM)                                                  13


cases, but have generally limited its application to situations

where extraordinary circumstances beyond a plaintiff's control

made it impossible to file a timely claim or where a defendant's

affirmative misconduct caused plaintiff to delay filing.”).

     However,    equitable    tolling   is    only     proper   for   actual

plaintiffs and opt-ins who would be prejudiced through no fault of

their own. Courts have repeatedly found “that granting equitable

tolling for hypothetical opt-in plaintiffs would constitute an

impermissible advisory opinion.” Ruder v. CWL Investments LLC,

2017 WL 3834783, at *2 (D. Ariz. 2017) (emphasis added). See also

Atkinson v. TeleTech Holdings, Inc., 2015 WL 853234, at *8 (S.D.

Ohio 2015) (holding that “because the potential opt-in plaintiffs

do not become parties to the lawsuit until they file their consent

forms with the court, the court lacks jurisdiction to grant them

equitable relief.”). As the Court of Appeals for the Federal

Circuit explained   when     vacating   a   district    court’s   equitable

tolling order:

          The district court's tolling order did not
          apply to the seven plaintiffs before the
          court, each of whom had unquestionably filed
          on time. Nor did it apply to the employees who
          might   possibly   benefit   from  a   tolling
          (“employees as to whom discovery has been
          directed”). Those employees have not filed
          claims, and it is unknown whether they ever
          will. Under general principles derived from
          the “case or controversy” requirement of
          Article III, Section 2, Clause 1 of the U.S.
          Constitution, a federal court is without power
          to give advisory opinions, because such
    Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 14 of 15
Civil No. 18-1558 (RAM)                                                     14


             opinions cannot      affect the rights of         the
             litigants   in        the   case  before          it.

     United States v. Cook, 795 F.2d 987, 994 (Fed. Cir. 1986)

     Moreover, given that a plaintiff’s diligence is a relevant

factor, it would be “premature to grant blanket equitable tolling”

when the Court “does not yet possess knowledge sufficient to

establish     the   diligence    of   all   opt-in     plaintiffs.”    In   re

Amazon.com, Inc., Fulfillment Ctr. Fair Labor Standards Act (FLSA)

& Wage & Hour Litig., 2014 WL 3695750, at *3 (W.D. Ky. 2014)

(emphasis added). Because of “extraordinary nature of equitable

tolling”     coupled   with     the   “possibil[ity]    that   no     putative

plaintiffs whose claims are time-barred ultimately elect to opt-

in[,]” tolling the limitations period for hundreds of putative

class members would be improper. Roberts v. TJX Companies, Inc.,

2017 WL 1217114, at *8 (D. Mass. 2017). Thus, Plaintiffs’ request

for equitable tolling is DENIED WITHOUT PREJUDICE, but may be

renewed if appropriate.

                         III. CONCLUSION

     For the above reasons, the Motion in Compliance at Docket No.

202 is GRANTED IN PART and DENIED IN PART and the Motion to Toll

the Statute of Limitations at Docket No. 122 is DENIED WITHOUT

PREJUDICE.

     The Court hereby conditionally certifies the class for the

case at bar and approves a ninety (90) day opt-in period, which
     Case 3:18-cv-01558-RAM Document 203 Filed 10/27/20 Page 15 of 15
Civil No. 18-1558 (RAM)                                                  15


shall begin to run upon entry on the Docket of the Court’s approval

of the notice to the class.     Said class is defined as hourly, non-

exempt municipal officers who worked overtime during the Emergency

Period, were not compensated properly, and: (1) did not sign a DOL

Form WH-58 release in Case 1844823; (2) signed such a release but

objected to the waiver of their rights in writing on the release;

or (3) despite signing a release, they have not been paid the

agreed amount in full.

     To notify putative members of the class:

        •   Plaintiffs SHALL submit for approval a new proposed

            notice, as well as a Spanish translation of the same,

            within fifteen (15) days.

        •   Defendants SHALL produce to Plaintiffs within thirty

            (30) days:

              o All DOL Form WH-58 releases for Case 1844823 they

                 received from Municipal Police Officers that were

                 unsigned or signed with reservations; and

              o The   mailing   addresses   and   e-mail   addresses    for

                these potential class members.

     IT IS SO ORDERED.

     In San Juan Puerto Rico, this 27th day of October 2020.

                                   S/ RAÚL M. ARIAS-MARXUACH
                                   United States District Judge
